2022 IL App (1st) 220712-U

                                                                              FIFTH DIVISION
                                                                                  June 1, 2022

                                        No. 1-22-0712

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                                      FIRST DISTRICT


 ROLAND POLANCO,                               )     Appeal from the
                                               )     Circuit Court of
       Petitioner-Appellant,                   )     Cook County
                                               )
       v.                                      )
                                               )
 COOK COUNTY OFFICERS                          )     No. 22 COEL 7
 ELECTORAL BOARD, and its members, KAREN       )
 YARBROUGH, Cook County Clerk; KIMBERLY        )
 FOXX, Cook County State’s Attorney; and IRIS  )
 MARTINEZ, Clerk of the Circuit Court of Cook  )
 County; and LARRY DOMINICK,                   )     Honorable
                                               )     Maureen O. Hannon,
       Respondents-Appellees.                  )     Judge, Presiding.
______________________________________________________________________________

      PRESIDING JUSTICE DELORT delivered the judgment of the court.
      Justices Cunningham and Connors concurred in the judgment.

                                           ORDER

¶1    Held: We affirm the circuit court’s order affirming the decision of the Cook County
            Officers Electoral Board, which had dismissed objections to the nomination
            papers of a candidate for the office of Township Committeeperson, Democratic
            Party, of Cicero Township for the 2022 General Primary Election. The objections
            were insufficiently specific to provide the candidate sufficient notice of the nature
            of the objections as required by the Election Code. The objector procedurally
            defaulted his other claims by failing to raise them in a timely manner.
No. 1-22-0712


¶2                                    BACKGROUND

¶3     The petitioner-appellant, Roland Polanco, appeals from an order of the circuit court

which affirmed a decision of the respondent-appellee Cook County Officers Electoral Board

(Board). The Board had overruled Polanco’s objections to the nomination papers of respondent-

appellee Larry Dominick, a candidate in the upcoming June 28, 2022 General Primary Election.

In light of this determination, the circuit court also declined to reach Polanco’s other claims

regarding the composition of the electoral board. We affirm the judgment of the circuit court.

¶4                                        FACTS

¶5     Dominick filed nomination papers with the Cook County Clerk, seeking to be placed on

the ballot for election to the office of Township Committeeperson, Democratic Party, Cicero

Township.    His nominating papers included petition sheets containing approximately 279

signatures of individuals purporting to be registered voters residing in the township, affiliated

with the Democratic Party.

¶6     Polanco filed objections to those nomination papers. The only substantive allegation in

the objections reads:

       “Candidate has submitted a number of signatures less than the statutory minimum

       number of signatures as required by the Election Code per 10 ILCS 5/7-10(i). Therefore,

       Candidate has failed to comply with a mandatory provision of the Illinois Election Code

       (Jackson-Hicks v. East St. Louis Board of Election Commissioners, 2015 IL 118929).

       Thus, by the law of the State of Illinois, the name of Candidate is not eligible to appear

       on the ballot for the Office at the Election.”

¶7     The Board assigned the case to a hearing officer. Dominick moved to dismiss the

objections on the basis that, by merely stating he filed fewer signatures than required, they were
                                                 2
No. 1-22-0712

insufficiently specific to provide him notice of what he would have to defend against. He further

noted that the objections failed to indicate either how many signatures he had filed or what the

statutorily required number of the signatures was. Since, in Dominick’s view, the law required

him to submit between 175 to 280 valid signatures, and the petitions had 279 signatures on their

face, he contended that the objections failed to fulfill the requirement of section 10-8 of the

Election Code (Code) that the objector’s petition state “fully the nature of the objections.” Pub.

Act 102-15, § 5 (eff. June 17, 2021) (amending 10 ILCS 5/10-8).

¶8     In response to Dominick’s motion to dismiss, Polanco revealed his actual theory of the

case for the first time. Polanco asserted that the number of required signatures was 540, not

between 175 and 280. He based this computation on the following analysis. Section 7-10(i) of

the Code provided that the minimum number of petition signatures for candidates for township

committeeperson was “no less than the number of signatures equal to 5% of the primary electors

of his or her party of the township.” Pub. Act 102-692, § 5 (eff. Jan. 7, 2022) (amending 10 ILCS

5/7-10). Section 7-10(k), in turn, specified that the number of “primary electors” in a township

“shall be determined by taking the total vote cast for the candidate for that political party who

received the highest number of votes in the political subdivision at the last regular election at

which an officer was regularly scheduled to be elected from that subdivision.” Id.

¶9     In Polanco’s view, the “last regular election at which an officer was regularly scheduled

to be elected from” Cicero Township was the November 2020 General Election, even though

there was no Cicero Township office on the ballot at that election. That election was the

quadrennial presidential election. Polanco argued that since all Cicero voters participated in that

election, it was proper to use that election as the base year for computing the signature

requirement. Polanco showed that the highest Democratic vote-getter in Cicero Township in the

                                                3
No. 1-22-0712

November 2020 General Election was Justice P. Scott Neville, a candidate for the Illinois

Supreme Court who was running, not merely in Cicero Township, but in the First Judicial

District, which happens to encompass Cicero Township. Justice Neville received 16,127 votes in

Cicero Township, which, multiplied by 5% then further multiplied by two-thirds 1, resulted in a

540 minimum signature requirement.

¶ 10   The hearing officer granted Dominick’s motion to dismiss, finding that Polanco’s petition

did not “state fully” the objections as required by section 10-8 of the Code. In particular, the

hearing officer’s written report and recommendation stated that Polanco’s analysis regarding the

higher signature requirement was raised for the first time in the briefing on the motion to dismiss

and, among other things, violated the Board’s rule prohibiting amendments to filed objections.

The hearing officer also stated that Polanco’s objections had pleaded no “basis” for his assertion

that the candidate failed to submit the required number of signatures. Accordingly, the hearing

officer recommended that the objections be dismissed.

¶ 11   The Board received the hearing officer’s report and recommendation, and heard further

arguments from the parties. During the hearing, the parties stipulated that the Cook County

Clerk’s published computations showed the minimum signature requirement was 280. The

record shows that the County Clerk did not base its computation on Justice Neville’s vote totals

at the November 2020 General Election, an election at which no Cicero Township officers were

elected. Instead, the County Clerk used 2018 General Primary Election, the last preceding

election at which Cicero Township voted as a distinct unit for any Democratic candidate to serve

in a township office.


       1
         Under Public Act 102-15, the normal signature requirements for Township
Committeeperson in the Code were reduced by one-third for the 2022 election only. See Pub.
Act 102-15, § 5 (eff. June 17, 2021) (amending 10 ILCS 5/2A-1.1(b)).
                                               4
No. 1-22-0712

¶ 12   Board members discussed whether the Board should resolve the case based on the lack of

specificity or the candidate’s compliance with the published signature requirement. The State’s

Attorney’s designee on the Board, assistant State’s Attorney Jessica Scheller, moved:

       “to affirm the conclusion of the hearing officer but on an alternate basis having resolved

       the substantive merits of the objection as filed in that Mr. Polanco alleged that candidate

       Dominick did not meet the signature requirement, but all parties stipulate those

       requirements were between 175 and 280, and the candidate filed 279 signatures. We

       would not move to the second part of the Objector’s—the Petitioner’s objection—excuse

       me—because it was not properly raised in the papers, and therefore the objection would

       be overruled and Candidate Dominick’s name would appear on the ballot.”

The Board adopted Scheller’s motion by unanimous vote. Apparently, the Board had a pre-

drafted written order before it which did not precisely track Scheller’s motion. Accordingly, the

Board agreed to amend the order to state “as amended on the record.” The Board’s legal counsel

clarified: “so that would be part of the order.” As a result, the Board’s typed written order states

that it adopted the recommendation of its hearing officer in that Polanco’s petition “failed to

specify the nature of the objections,” but it also contains a handwritten amendment reading “as

amended on the record.”

¶ 13   At no time during the Board’s proceedings did Polanco file or orally present any

argument whatsoever relating to the Board composition, or the alleged bias of any Board

member or their staff.

¶ 14   Polanco then filed a lawsuit in the circuit court. The lawsuit contained two counts. Count

I was a standard petition for judicial review of an electoral board decision. See 10 ILCS 5/10-

10.1 (West 2020). It alleged that, by dismissing the case for lack of specificity, the Board never

                                                 5
No. 1-22-0712

actually computed the correct applicable signature requirement using Polanco’s methodology,

that is, that the signature requirement was 5% of the vote received by Justice Neville in the

November 2020 General Election. In Count I, Polanco requested reversal of the Board’s decision

and removal of Dominick from the ballot. In Count II, entitled “Electoral Board Bias Created

Due Process Violation,” Polanco alleged that County Clerk Yarbrough was biased. In support,

Polanco reasoned that because Yarbrough was a candidate in the June 2022 General Primary

Election for Township Committeeperson of Proviso Township, she could benefit from a

favorable decision in the Dominick case because her petitions relied on the lower number

published by her office, and those petitions did not contain enough signatures under Polanco’s

methodology.

¶ 15    He also alleged that Yarbrough’s conflict extended to the Board’s attorney, who was an

employee of the Cook County Clerk’s office. Finally, he stated that the Board’s “refusal” to

“appoint a public member” to replace Yarbrough and to obtain alternate legal counsel violated

Polanco’s right to due process of law. Polanco requested the relief that the Board’s decision be

“vacated and reversed” [sic], and that the objections be remanded to an electoral board consisting

of different members and advised by a different attorney.

¶ 16   Yarbrough filed an answer to the petition for judicial review consisting of the

administrative record of the Board as required by section 10-10.1 of the Code (10 ILCS 5/10-

10.1 (West 2020). This record shows that Yarbrough and Dominick accurately asserted that

Polanco failed to raise any objection regarding the Board composition.

¶ 17   Yarbrough also moved to strike the portion of the complaint regarding the Board

composition. In her motion, Yarbrough stated that she took no position on the merits of the

objections vis-à-vis Dominick and Polanco, but that the allegations regarding her and her legal

                                                6
No. 1-22-0712

counsel should be stricken because they were false. Yarbrough claimed that at no time during the

proceedings did the Board “refuse” to do anything regarding its membership, because Polanco

never raised the issue of a potential due process violation to the Board, and first raised it in

Count II of the petition for judicial review of the Board’s decision. Further, Yarbrough stated

that she and her legal counsel had recused themselves from participation on various cases

involving the position of Proviso Township Democratic Committeeperson upon advice of

outside counsel. She supported these assertions with a copy of the transcript of a hearing on

those objections, showing that a representative of the Cook County Treasurer sat in Yarbrough’s

place. See 10 ILCS 5/10-9 (West 2020) (providing that the county treasurer replaces the county

clerk on a county officers electoral board when the clerk is a candidate in the subject race).

¶ 18   Dominick also moved to strike the due process allegations in the petition for judicial

review, agreeing with Yarbrough that “at no time” did Polanco raise the issue of Yarbrough’s

participation before the Board either orally or in writing. Accordingly, Dominick requested that

Count II be stricken on the basis of forfeiture, and further argued the doctrine of laches barred

the claim.

¶ 19   Polanco filed a memorandum in support of his petition, arguing that he sufficiently

pleaded his objections as required by section 10-8 of the Code, and that his signature

computation methodology was correct. He also argued that he had not waived his due process

contentions because a waiver requires a “knowing, voluntary, and intentional” act by the waiving

party. He claimed—without any further explanation—that the due process violations were “not

apparent” to him during the course of the Board proceedings. He also argued that his due process

argument was “not waivable,” and that since the State’s Attorney represented the Cook County



                                                 7
No. 1-22-0712

Clerk in various pending lawsuits relating to the clerk’s official functions, the clerk’s

disqualification should also extend to the State’s Attorney.

¶ 20   After briefing and argument, the circuit court entered an order disposing of both counts of

Polanco’s lawsuit. The court found that: (1) “all parties agree” that Polanco never asked any

Board member or attorney to be recused in the proceedings below; (2) the Board’s rules did not

allow amendments to objections; (3) the objections did not set forth any allegation or

computation regarding the number of signatures filed or required; (4) the objections “provided

no way for the Board to determine the basis for the objection and no way for the Candidate to

effectively respond”; (5) “the fact that a candidate is not required to answer the objection

supports the notion that all parties expect the pleading to clearly inform the candidate of the

nature of the objection for due process but also to alleviate confusion and move the

proceedings”; (6) the bare allegation that Dominick failed to file enough valid signatures was

insufficient to apprise any Board member of the need to recuse; (7) the allegations raised in

certain paragraphs of Count I relating to the Proviso Township objections, and Count II in its

entirety, were not raised before the Board; (8) the Board’s and Dominick’s motions to strike

were moot; and (9) the Board’s decision was affirmed. The court also found there was no just

reason to delay enforcement or appeal of its order pursuant to Illinois Supreme Court Rule

304(a) (eff. Mar. 8, 2016), a finding which was technically unnecessary because the circuit

court’s order impliedly disposed of both counts of the lawsuit.

¶ 21   This appeal followed. This court granted Polanco’s motion for an accelerated docket

pursuant to Illinois Supreme Court Rule 311(b) (eff. July 1, 2018)).




                                                 8
No. 1-22-0712

¶ 22                                       ANALYSIS

¶ 23      On appeal, Polanco asserts the following contentions of error: (1) the Board should not

have dismissed his objections because he pleaded them with sufficient specificity as required by

section 10-8 of the Code; (2) under Ramirez v. Chicago Board of Election Commissioners, 2020

IL App (1st) 200240, the base year for computing the signature requirement was 2020, not 2018;

and (3) the Board’s composition denied him his right to due process of law.

¶ 24      We address the last contention first. Polanco argues that the circuit court erred by not

granting relief with respect to his argument that the Board was improperly constituted and was

biased against him. “[I]t is indeed a well-settled principle of law that concepts of due process

apply to administrative hearings, and the parties are guaranteed the right to a fair and impartial

tribunal.” Girot v. Keith, 212 Ill. 2d 372, 380 (2004) (reversing decision of electoral board which

refused to grant a motion to disqualify a member who was a material witness), citing Anderson v.

McHenry Township, 289 Ill. App. 3d 830, 832; Sindermann v. Civil Service Commission, 275 Ill.

App. 3d 917, 923 (1995); Collura v. Board of Police Commissioners, 113 Ill. 2d 361, 369

(1986).

¶ 25      Due process is of paramount importance in our judicial system, particularly when dealing

with public elections and the right to vote. However, parties can forfeit even constitutional

claims by failing to raise them promptly. Carpetland U.S.A., Inc. v. Illinois Department. of

Employment Security, 201 Ill. 2d 351, 396-97 (2002). We find that Polanco has forfeited this

contention by failing to raise it in a timely manner. In so holding, we are bound by our supreme

court, which has explained in the context of a ballot access case:

          “It is quite established that if an argument, issue, or defense is not presented in an

          administrative hearing, it is procedurally defaulted and may not be raised for the first

                                                 9
No. 1-22-0712

        time before the circuit court on administrative review. The rule of procedural default in

        judicial proceedings applies to administrative determinations, so as to preclude judicial

        review of issues that were not raised in the administrative proceedings. The rule is based

        on the demands of orderly procedure and the justice of holding a party to the results of

        his or her conduct where to do otherwise would surprise the opponent and deprive the

        opponent of an opportunity to contest an issue in the tribunal that is supposed to decide

        it. Additionally, raising an issue for the first time in the circuit court on administrative

        review is insufficient. The rule of procedural default specifically requires first raising an

        issue before the administrative tribunal rendering a decision from which an appeal is

        taken to the courts. Given that in administrative review cases the circuit courts act as the

        first-tier courts of review, the reason and logic behind that requirement are clear.”

        Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 212-

        13 (2008) (internal citations omitted).

¶ 26   We find further support for forfeiture in the extensive procedure which the Cook County

Circuit Court has established to promptly resolve electoral board membership dispute. Cook

County Circuit Court General Order 21 specifically addresses the right of an election litigant to

seek relief regarding an elector’s board membership, and provides an avenue to resolve those

claims on an expedited basis before the Board even convenes. Cook County Cir. Ct. G.O. 21 (eff.

Feb. 1, 2005); Zurek v. Franklin Park Officers Electoral Board, 2014 IL App (1st) 142618,

¶¶ 77-81. (noting that the general order can be interpreted as providing an avenue to remove

electoral board members for reasons not specified in the Code, and that the circuit court adopted

it pursuant to section 10-9 of the Code). Polanco did not avail himself of this avenue of relief



                                                  10
No. 1-22-0712

before filing his objections, before the Board met, or at any time during the course of the Board’s

hearings.

¶ 27   The rule enunciated in Cinkus applies equally to issues involving constitutional due

process rights (Smith v. Department of Professional Regulation, 202 Ill. App. 3d 279, 287

(1990)), even though an administrative agency does not have the authority to declare a statute

unconstitutional or question its validity. Cinkus, 228 Ill. 2d at 214. Administrative review, or its

functional equivalent, judicial review of an electoral board’s decision, is confined to the evidence

offered before the Board. Id. By asserting a due process challenged on the record before the

administrative agency, a party avoids piecemeal litigation and fully allows opposing parties to

refute the constitutional challenge. Id. Since Polanco did not timely raise any argument regarding

the Board’s composition, the potential bias of certain Board members, or Board staff members,

he procedurally defaulted those contentions and they are forfeited. Id. at 212–13; see also Girot,

212 Ill. 2d at 377-78 (recognizing ability of electoral board to consider disqualification of one of

its members even though not disqualified under the statutory criterion of being a candidate for

the same office as provided by section 10-9 of the Code).

¶ 28   That brings us to the merits of the Board’s decision. On appeal from an order of the

circuit court affirming a decision of the Board, we review the Board’s decision, not the decision

of the circuit court. Burns v. Municipal Officers Electoral Board of Village of Elk Grove Village,

2020 IL 125714, ¶ 10. Our standards of review of the Board’s decision mirror those applicable to

review of an administrative agency decision. Cinkus, 228 Ill. 2d at 209-10 (2008). The Board

essentially dismissed the objections for failing to state a valid claim under section 10-8 of the

Code. To determine the applicable standard for our review, we analogize to the standards

applicable to dismissal of complaints under section 2-615 of the Code of Civil Procedure (735

                                                11
No. 1-22-0712

ILCS 5/2-615 (West 2020)). It is well established that whether a complaint states a valid claim

presents a question of law. Douglas Theater Corp. v. Chicago Title & Tr. Co., 288 Ill. App. 3d

880, 883 (1997). Where, as here, the issue presented is one of law, our review is de novo. Id.

¶ 29   An electoral board is a creature of statute and its authority is derived from its enabling

legislation. Delay v. Board of Election Commissioners of City of Chicago, 312 Ill. App. 3d 206,

209 (2000) (citing Kozel v. State Board of Elections, 126 Ill. 2d 58, 68 (1988)). Section 10-8 of

the Code states in pertinent part: “The objector’s petition shall give the objector’s name and

residence address, and shall state fully the nature of the objections to the certificate of

nomination or nomination papers or petitions in question, and shall state the interest of the

objector and shall state what relief is requested of the electoral board.” Pub. Act 102-15, § 5 (eff.

June 17, 2021) (amending 10 ILCS 5/10-8). The Code does not allow parties to file amendments

to their objections and does not authorize an electoral board to raise sua sponte objections to

nominating petitions. Delay, 312 Ill. App. 3d at 210 (citing Reyes v. Bloomingdale Township

Electoral Board, 265 Ill. App. 3d 69, 72 (1994)). Additionally, the Code does not specifically

address the degree of precision required to satisfy section 10-8. Siegel v. Lake County Officers

Electoral Board, 385 Ill. App. 3d 452, 457 (2008).

¶ 30   Polanco’s entire case revolves around an esoteric issue: whether the correct base year for

determining the signature requirement for candidates for township committeeperson is: (1) the

immediately preceding General Election, because all of the voters of the township would have

necessarily voted for some party candidate in that election; (2) the election for Township

Committeeperson held at the General Primary Election four years earlier, because the township

did not vote as a unit for any officer to serve that unit since then; or (3) the election for township

officers held at the Consolidated Election one year earlier, because candidates of that party ran

                                                 12
No. 1-22-0712

for township offices (such as township supervisor) in that year. The first method, Polanco argues,

is required by the holding in Ramirez, in which this court found that the correct base year for

computing the signature requirements for Chicago ward committeepersons was the previous

year’s general election even though no officers were elected at that election strictly to serve the

ward. Ramirez, 2020 IL App (1st) 200240, ¶¶ 24-33.

¶ 31   Since Polanco’s theory of the case was entirely based on such a nuanced analysis of the

election cycle and township voting history, we cannot say that Polanco’s bare-bone objection,

compressed into a single opaque sentence, provided anyone, whether the candidate, the Board, or

the public, with even the slightest scintilla of fair notice of the “nature” of his objections, much

less one which “fully” described them. See Pub. Act 102-15, § 5 (eff. June 17, 2021) (amending

10 ILCS 5/10-8) (requiring that the objector’s petition “shall state fully the nature of the

objections”). This is particularly true because the Cook County Clerk had published her own

non-binding computations, using the second and third above-described methodologies, upon

which many candidates undoubtedly relied. Polanco’s objections were the legal equivalent of

filing a tort lawsuit saying merely that “the defendant committed a tortious act upon me and thus

owes me damages,” without describing the nature, time, or place of the tortious act.

¶ 32   Again, we analogize to case law regarding pleading standards in common law

complaints. “Illinois is a fact-pleading jurisdiction.” Doe v. Coe, 2019 IL 123521, ¶ 32.

Accordingly, while the plaintiff is not required to set forth evidence in the complaint, he “must

allege facts sufficient to bring a claim within a legally recognized cause of action, not simply

conclusions.” (Internal citations omitted.) Marshall v. Burger King Corporation, 222 Ill. 2d 422,

429-30 (2006). Here, Polanco pleaded the bare conclusion that Dominick failed to submit

enough valid signatures required under the Code. However, Polanco failed to explain why the

                                                13
No. 1-22-0712

signatures fell under the required number, something which at least required factual allegations

regarding the allegedly correct computational base year, identification of which Democratic

candidate received the most votes in the township at that supposedly applicable base year

election, and a numerical comparison of the resulting minimum signature requirement to the

apparent number of signatures in the candidate’s nomination papers.

¶ 33   “We are mindful of the need to tread cautiously when construing statutory language

which restricts the people’s right to endorse and nominate the candidate of their choice.” Lucas

v. Lakin, 175 Ill. 2d 166, 176 (1997) (citing Tully v. Edgar, 171 Ill. 2d 297, 307 (1996)). In light

of the extremely expedited nature of ballot access challenges, the need to put the candidate on

fair notice at an early date is especially important, so that he can prepare a defense. We therefore

affirm the Board’s order dismissing the objections.

¶ 34   We express no opinion on whether the Cook County Clerk’s published signature

computation methodology for township committeeperson comports with the recent authority of

Ramirez. In light of the confusion regarding the correct requirement as shown both in the record

before us and also in cases such as Corbin v. Schroeder, 2021 IL 127052 (involving the

computation of signature requirements for village officers), we recommend that the General

Assembly clarify the signature requirements for this office.

¶ 35                                      CONCLUSION

¶ 36   The Board correctly dismissed Polanco’s objections. We affirm the judgment of the

circuit court, which affirmed the Board’s decision and dismissed count II of the complaint. The

mandate shall issue instanter.

¶ 37   Affirmed.



                                                14